UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended May 17, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto. Commission file number 1-11313 CKE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6307 Carpinteria Avenue, Ste. A, Carpinteria, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 745-7500 Former Name, Former Address and Former Fiscal Year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of June 10, 2010, 55,246,814 shares of the registrant’s common stock were outstanding. CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX Page No Part I. Financial Information Item 1 Condensed Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of May 17, 2010 and January 31, 2010 3 Condensed Consolidated Statements of Operations for the sixteen weeks ended May 17, 2010 and May 18, 2009 4 Condensed Consolidated Statements of Cash Flows for the sixteen weeks ended May 17, 2010 and May 18, 2009 5 Notes to Condensed Consolidated FinancialStatements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 Part II. Other Information Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6 Exhibits 34 Signatures 35 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 Part I. Financial Information Item 1. Condensed Consolidated Financial Statements CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MAY 17, 2, 2010 (In thousands, except par values) (Unaudited) May 17, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $262 as of May 17, 2010 and $358 as of January 31, 2010 Related party trade receivables Inventories, net Prepaid expenses Assets held for sale Advertising fund assets, restricted Deferred income tax assets, net Other current assets Total current assets Notes receivable, net of allowance for doubtful accounts of $362 as of May 17, 2010 and $379 as of January 31, 2010 Property and equipment, net of accumulated depreciation and amortization of $460,729 as of May 17, 2010 and $445,033 as of January 31, 2010 Property under capital leases, net of accumulated amortization of $45,665 as of May 17, 2010 and $46,090 as of January 31, 2010 Deferred income tax assets, net Goodwill Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank indebtedness and other long-term debt $ $ Current portion of capital lease obligations Accounts payable Advertising fund liabilities Other current liabilities Total current liabilities Bank indebtedness and other long-term debt, less current portion Capital lease obligations, less current portion Other long-term liabilities Total liabilities Commitments and contingencies (Notes 5 and 7) Subsequent events (Notes 5, 7 and 15) Stockholders’ equity: Preferred stock, $.01 par value; 5,000 shares authorized; none issued or outstanding — — Series A Junior Participating Preferred stock, $.01 par value; 1,500 shares authorized; none issued or outstanding — — Common stock, $.01 par value; 100,000 shares authorized; 55,234 shares issued and outstanding as of May 17, 2010; 55,291 shares issued and outstanding as of January 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIXTEEN WEEKS ENDED MAY 17, 2, 2009 (In thousands, except per share amounts) (Unaudited) May 17, May 18, Revenue: Company-operated restaurants $ $ Franchised and licensed restaurants and other Total revenue Operating costs and expenses: Restaurant operating costs: Food and packaging Payroll and other employee benefits Occupancy and other Total restaurant operating costs Franchised and licensed restaurants and other Advertising General and administrative Facility action charges, net Total operating costs and expenses Operating income Interest expense ) ) Other (expense) income, net ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ (Loss) income per common share: Basic $ ) $ Diluted $ ) $ Dividends per common share $ — $ See Accompanying Notes to Condensed Consolidated Financial Statements 4 CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIXTEEN WEEKS ENDED MAY 17, 2, 2009 (In thousands) (Unaudited) May 17, May 18, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred loan fees Share-based compensation expense Recovery of losses on accounts and notes receivable ) ) Loss on sale of property and equipment and capital leases Facility action charges, net Deferred income taxes (6 ) Other non-cash charges — 8 Net changes in operating assets and liabilities: Receivables, inventories, prepaid expenses and other current and non-current assets ) Estimated liability for closed restaurants and estimated liability for self-insurance ) ) Accounts payable and other current and long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment 67 Collections of non-trade notes receivable Acquisition of restaurants, net of cash acquired — ) Other investing activities ) 42 Net cash used in investing activities ) ) Cash flows from financing activities: Net change in bank overdraft ) ) Borrowings under revolving credit facility Repayments of borrowings under revolving credit facility ) ) Repayments of credit facility term loan ) ) Repayments of other long-term debt (9
